DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3 and 6-10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Election/Restrictions
Applicant's election with traverse of a magnesium cell comprising an electrolyte comprising a salt comprising Mg[Al(R)4]2 where R represents a halogen-free deprotonated alcohol, specifically phenol and additive comprising Mg(PF6)2 salt in the reply filed on 4-13-2022 is acknowledged.  The traversal is on the ground(s) that it would be a burden to search when R is a thiol or an amine or mixture of the deprotonated alcohol and/or thiol and/or an amine.  This is not found persuasive because it would be burden to search a salt comprising Mg[Al(R)4]2 where R represents a thiol or an amine or mixture of the deprotonated alcohol and/or thiol and/or an amine.                   The requirement is still deemed proper and is therefore made FINAL.                                  Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3 and 6-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. In claim 1, “wherein one of the halogen-free alcohol, thiol or amine is aromatic” was not described in the specification at the time the application was filed had possession of this claim limitation. This is because a compound that is aromatic can be defined as “aromatic compound, any of a large class of unsaturated chemical compounds characterized by one or more planar rings of atoms joined by covalent bonds of two different kinds. The unique stability of these compounds is referred to as aromaticity.”  Such as:
    PNG
    media_image1.png
    160
    213
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    160
    201
    media_image2.png
    Greyscale
etc.In addition, in claim 3, the phrase “wherein an organic moiety of the halogen-free alcohol, thiol, amine or mixtures thereof comprises tert-butyl or phenyl” was not described in the specification at the time the application was filed had possession of this claim limitation in regard to the “aromatic” limitation cited in claim 1.
Claims 1, 3 and 6-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
           Claim 1 is rejected because the phrase “wherein one of the halogen-free alcohol, thiol or amine is aromatic” should instead cite “wherein one of the halogen-free deprotonated alcohol, thiol or amine is aromatic”.
Claim 3 is rejected “because the phrase “of the halogen-free alcohol” should instead cite “of the halogen-free deprotonated alcohol”.           Claim 3 is rejected because it is unclear what the claim is claiming in regard to claim 1 from which the claim depends from.  The Examiner believes that the claim should be citing “wherein the aromatic halogen-free deprotonated alcohol, thiol or amine is substituted with a tert-butyl or phenyl”.           Claim 6 is rejected because the claim should cite “where R represents the halogen-free aromatic deprotonated alcohol”. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3 and 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over Meese-Marktscheffel, Juliane. “Magnesium-Aluminum Alkoxides: The Synthesis of Mg[Al(OR)4]2 (R = Busec and Ph), Structure of (thf)2Mg[(.mu.-OPh)2Al(OPh)2]2, and Dynamic NMR of Mg[Al(OBusec)4]2.” Polyhedron 13.6-7 (1994): 1045–1050. Web.
           Meese-Marktscheffel et al. teaches in Figure 1 and Table 1, a compound comprising Mg[Al(OR)4]2 (R = Busec and Ph) and its organic solvate (THF) are described.

    PNG
    media_image3.png
    314
    318
    media_image3.png
    Greyscale
           Meese-Marktscheffel et al. discloses the claimed invention teaching that the exact same magnesium salt crystallized from the solvent THF but does not teach using 2-methyl THF solvent.           It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use 2-methyl THF instead of THF as the crystallizing solvent because one would expect these THF solvents would function in a similar way and give similar results. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Laura Weiner whose telephone number is (571)272-1294. The examiner can normally be reached 9 am-5 pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LAURA S. WEINER/
Primary Examiner
Art Unit 1727



/Laura Weiner/Primary Examiner, Art Unit 1727